Citation Nr: 1415782	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active duty service from August 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2013, the Board remanded the issue on appeal for further development and the case now returns for final appellate review. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  In addition to the VBMS electronic file, the Veteran's appeal also includes an electronic (Virtual VA) paperless claims file, which includes additional VA treatment records that have been considered in the agency of original jurisdiction (AOJ)'s and the Board's adjudication of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is not related to any disease, injury, or incident of service, and is not caused or aggravated by the Veteran's service-connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in April 2010, and a June 2013 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2009 and June 2013 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the June 2013 letter was issued after the initial April 2010 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2013 letter was issued, the Veteran's claim was readjudicated in the November 2013 supplemental statements of the case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  
The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that a June 2013 letter requested that he identify any outstanding VA or non-VA treatment records referable to tinnitus.  While the Veteran did not provide authorization for VA to obtain records on his behalf, he provided a June 2013 audiogram and opinion from the Watson Clinic and indicated that he had no other information or evidence to give VA to support his claim.  He further requested that his claim be decided as soon as possible.  Moreover, in response to the November 2013 supplemental statement of the case, the Veteran submitted documentation in December 2013 that he had no other information or evidence to submit and requested that his case be returned to the Board.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was also afforded VA examinations in March 2010 and September 2013, with an addendum opinion September 2013.  While the Board determined in the March 2013 remand that the March 2010 VA examination was inadequate, the Board finds that September 2013 VA examination and opinion to be adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records, to include his service treatment records; and an audiological examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, in March 2013, the Board remanded the issue on appeal in order for the Veteran to be afforded VCAA notice on a secondary service connection basis, to invite him to identify any VA or non-VA treatment records referable to his tinnitus, and to obtain an etiological opinion.  As previously discussed, the Veteran was provided with a letter in June 2013 that advised him of the information and evidence necessary to substantiate his claim on a secondary basis and invited him to identify any outstanding records.  In addition, the Veteran was afforded a VA examination in September 2013 and an addendum opinion was rendered later in September 2013.  Therefore, the Board finds that the AOJ has substantially complied with the March 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a disease that is considered chronic per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his tinnitus is the result of his in-service acoustic trauma, specifically, while working as an air conditioning and refrigeration repairman. Service personnel records indicate that the Veteran was assigned to the U.S.S. Yosemite and that his Military Occupation Specialty (MOS) was listed as an assistant refrigeration mechanic.  The Veteran's service treatment records, including a July 1952 Report of Medical Examination for Separation, are silent for any complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to describe the nature of his in-service duties that exposed him to excessive noise, which is consistent with his MOS.   

According to the Veteran's post-service treatment records, in July 2007 he denied tinnitus.  In February 2009, he stated that he had unilateral tinnitus in the right ear over the past five years and denied tinnitus in the left ear.  In March 2009, he reported unilateral left ear tinnitus.

In an April 2009 private otolaryngology report, it was opined that it was "quite likely" that the Veteran's tinnitus was the result of excessive noise during service, but that there was "no way down to absolutely guarantee or confirm" such a relationship. 

The Veteran was afforded a VA examination in March 2010.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was due to service but was more likely due to presbycusis (age-related hearing loss) and/or some other etiology.  The examiner explained that individuals that were exposed to high levels of noise typically reported tinnitus and the Veteran had reported the onset of tinnitus approximately ten years ago without "documentation" of such tinnitus. 

In June 2013, a private audiologist stated that the Veteran had a history of military noise exposure and had constant tinnitus in the right ear shortly after his military service.  It was opined that it was as likely as not that the Veteran's military noise exposure contributed to his current constant tinnitus. 

The Veteran was then afforded a VA examination in September 2013.  The VA examiner opined that it was less likely as not that the Veteran's tinnitus was the result of noise exposure while in the service.  He also opined that the Veteran's  service connected impaired hearing did not cause or aggravate the recent onset of tinnitus.  He stated that all the evidence reviewed does not show that the symptoms of tinnitus began in military service or was caused by some event or experience in service.  He further stated that there were many causes of tinnitus besides noise
exposure to include medications and medical factors, such as vascular problems and high cholesterol.  It was noted that the Veteran has history of cerebrovascular accident with left hemiparesis, coronary artery disease, hypertension, and high cholesterol.

Later in September 2013, a VA addendum opinion was rendered.  It was stated that the Veteran's earliest documented complaints of tinnitus were in 2009 where he
indicated that tinnitus started 5 years earlier; this onset was at best over 40 years post active service.  Moreover, the records and Veteran's complaints of tinnitus do not support tinnitus as secondary to noise induced hearing loss from military service.  He opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of or is secondary to noise exposure in
the military.

The Board finds that the Veteran's claim must be denied on a direct basis.  First, he was never diagnosed with tinnitus during service and there are no complaints of tinnitus during service, to include at the time of his separation.  Secondly, the first notation of tinnitus was in 2009 and he stated that it began five years prior, thus, 2004; however, he did deny tinnitus in 2007.  Thus, the first evidence of tinnitus was in 2004; this over 50 years after service.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition to the Veteran's service treatment records being silent for any treatment or diagnosis of tinnitus and that he did not report any tinnitus until 2004, the Board finds that the probative medical opinions of record are against the Veteran's claim on a direct basis.  In this regard, the April 2009 private opinion stated that it was "quite likely" that the Veteran's tinnitus was the result of service, but that there was "no way down to absolutely guarantee or confirm" such a relationship.  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). In addition, this opinion contained no rationale; a medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007).  Thus, the Board finds that this opinion is not probative.   

The Board also finds that the June 2013 private opinion is not probative because part of the opinion is based on the Veteran experiencing tinnitus since service; however, that is contradicted by the Veteran's various statements to medical professionals, including his denial of tinnitus in 2007.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, in light of the contradictory statements by the Veteran, the Board finds his allegations of experiencing tinnitus since service to be not credible.  See Caluza, supra.  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  Thus, the Board finds that the June 2013 private opinion is not probative as it was based on an inaccurate factual premise.  

Regarding the March 2010 VA examiner's opinion, as the Board noted in the March 2013 remand, the VA examiner's opinion was based on an incomplete or inaccurate factual premise, namely, the absence of clinical evidence of tinnitus, which was contradicted by the Veteran's post-service treatment records, as detailed above, showing such complaints.  Moreover, the examiner did not address the impact, if any, of the Veteran's service-connected hearing loss on his claimed tinnitus nor did she distinguish between the Veteran's service-connected hearing loss, which was based on acoustic trauma, and presbycusis.  In light of these deficiencies, no probative weight is afforded to the March 2010 VA examiner's opinion.

However, the Board accords great probative weight to the September 2013 VA examiner's opinions addressing direct and secondary service connection as the examiner considered the entirety of the record, which includes the Veteran's statements, his medical records, and the aforementioned opinions, and conducted an audiological examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the September 2013 VA examiner's opinions regarding direct and secondary service connection.  Moreover, regarding secondary service connection, there is no contrary medical opinion of record.

The Board has also considered the Veteran's lay statements regarding the onset and etiology of his tinnitus.  In this regard, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, tinnitus is within the realm of common knowledge of a lay person.  In this regard, the Veteran can competently report the onset and symptoms of tinnitus.  

However, as noted above, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted throughout the Veteran's VA treatment records and VA examination reports, he reported the onset of his tinnitus was in 2004, at the earliest.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  See Rucker, supra; Williams, supra.  In this regard, as determined previously, the Board finds the Veteran's allegations of experiencing tinnitus since service to be not credible.  
 
Moreover, the Veteran, as a lay person, is not competent to directly link tinnitus to service or a service-connected disability as medical expertise is required.  In this regard, the question of causation or aggravation of tinnitus involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of tinnitus requires knowledge of the impact that acoustic trauma and/or bilateral hearing loss have on the inner workings of the ear.  Moreover, as discussed by the September 2013 VA examiner, there are many possible causes for tinnitus.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Kahana, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, based on the foregoing, the Board finds that the probative evidence is against the Veteran's claim and his tinnitus is not related to any disease, injury, or incident of service, and is not caused or aggravated by his service-connected bilateral hearing loss.  Therefore, service connection on a direct or secondary basis is not warranted

In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is denied. 



____________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


